Citation Nr: 1604045	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-14 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for service-connected herniated nucleus pulposus with degenerative joint disease and degenerative disc disease (a back disability).

2.  Whether a separate compensable rating is warranted for neurological impairment of the left lower extremity (as secondary to the service-connected back disability).

3.  Whether a separate compensable rating is warranted for neurological impairment of the right lower extremity (as secondary to the service-connected back disability).

4.  Entitlement to service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	Neil B. Riley, Agent


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In this regard, on July 16, 2011, within one year of the mailing of notice of the July 2010 rating decision on July 23, 2010, the Veteran underwent a VA examination of the back.  The RO readjudicated the claim in an August 2011 rating decision, which was timely appealed in a December 2011 Notice of Disagreement.  However, because additional evidence was submitted within one year of the mailing of notice of the July 2010 rating decision, finality of that rating decision was precluded under 38 C.F.R. § 3.156(b); therefore, the July 2010 rating decision is the appropriate decision on appeal.

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In the April 2013 Substantive Appeal, the Veteran requested a Board hearing at the local VA office before a member of the Board via teleconference (Videoconference Board hearing).  Subsequently, in a December 2015 correspondence, the Veteran, through the representative, withdrew the request for a Videoconference Board hearing; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(e) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  The issues of whether a separate compensable rating is warranted for neurological impairment of the left and/or right lower extremity (as secondary to the service-connected back disability), and service connection for major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire increased rating period, the back disability manifested stiffness, lack of endurance, weakness, tenderness to palpation, and pain with forward flexion limited to no less than 60 degrees, and use of a brace and cane or walker for ambulation; it did not manifest in favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes due to intervertebral disc syndrome.


CONCLUSION OF LAW

For the entire increased rating period, the criteria for an increased disability rating in excess of 20 percent for the service-connected back disability are not met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
 
In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Board finds that, in this case, VA has satisfied its duties to notify.  The RO provided a timely notice letter to the Veteran in April 2010.  The letter notified the Veteran of what information, and evidence must be submitted to substantiate a claim for an increased rating.  Additionally, the April 2010 letter provided the Veteran with the general criteria for the assignment of an effective date and initial rating.  

VA also satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the electronic file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, and lay statements.

The Veteran underwent VA spine examinations in June 2010 with an addendum opinion, July 2011, and April 2013 to assist in determining the current severity of the service-connected back disability.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue adjudicated below.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes related to the service-connected back disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Also, in this regard, while the issues of separate disability ratings for neurological impairment of the bilateral lower extremities are remanded below due to an inadequacy of a portion of the June 2010, July 2011, and April 2013 VA examinations, the fact that one part of a medical examination may be inadequate (or arguably "insufficient") does not render the entire examination "void," particularly with regard to objective orthopedic test results, such as measured ranges of motion of the lumbar spine, and the Veteran's lay observations and reports offered contemporaneously with the examination.

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue adjudicated herein.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal.

Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  

Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of staged ratings for the issue on appeal.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the United States Court of Appeals for Veterans Claims (Court) held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts. 

The Board has reviewed all the evidence in the Veteran's electronic file, to include on Virtual VA and VBMS, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Increased Rating for a Back Disability

In a February 1963 rating decision, service connection for a back disability was granted and originally rated as 20 percent disabling under Diagnostic Code 5293, which indicates a rating using the criteria for intervertebral disc syndrome (IVDS).  See 38 C.F.R. § 4.71a (1963).  Under the prior version of Diagnostic Code 5293, both orthopedic and neurological complications of IVDS were assigned a single rating.  Following the original rating, the ratings schedule pertaining to spinal disabilities was revised in 2002 and 2003.  The Veteran filed the instant claim in April 2010.  Although the RO continued to use Diagnostic Code 5293 on the rating code sheet throughout the course of this appeal, the Board will apply the current version of the regulations.

Under the current (revised) rating schedule, IVDS (preoperatively or postoperatively) is to be rated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a (2015).  Disabilities of the spine, except IVDS, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  As pertinent to the thoracolumbar spine and this appeal, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243) (2015).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

In regard to the Formula for Rating Intervertebral Disc Syndrome, which based on a total of incapacitating episodes during a 12 month period, the rating criteria provide that a 10 percent rating is warranted if intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  A 20 percent rating is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted if the total duration is at least six weeks during the past 12 months.  Id.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Rating Based on the General Rating Formula for Spine Disabilities

After a review of all the evidence, the Board finds that, for the entire increased rating period, the weight of the lay and medical evidence is against the finding that the back disability has been manifested by forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Accordingly, an increased disability rating in excess of 20 percent is not warranted for any period.

The Veteran underwent a VA examination in June 2010.  Thoracolumbar spine range of motion measurements included forward flexion to 90 degrees.  No ankylosis was indicated.  The Veteran reported back disability symptoms including pain, tenderness to palpation, tightness (stiffness), lack of endurance, and weakness.  

In a July 2011 VA examination report, thoracolumbar spine forward flexion was measured, at worst, to 60 degrees with pain, and there was no evidence of ankylosis.  The Veteran reported back disability symptoms including pain.  The Veteran was afforded another VA examination in April 2013.  At that time, thoracolumbar spine range of motion measurements showed forward flexion to 70 degrees.  There was no evidence of ankylosis of the thoracolumbar spine.  The Veteran reported pain on movement and weakened movement.

Copious private treatment records indicate the Veteran's treatment of the back disability.  Particularly, in an August 2012 private treatment record, range of motion measurements for flexion of the lumbar spine revealed degrees of motion from 13 degrees to 41 degrees, suggesting more limited range of flexion; however, the August 2012 report also indicated that the "norm" for flexion is 60 degrees.  As noted above, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees.  As such, the range of motion measurements in the August 2012 private treatment record, specifically for flexion, are not adequate for VA rating purposes.  The private treatment records do not include any other specific range of motion measurements for the thoracolumbar spine, and do not reflect ankylosis in the thoracolumbar spine.

On review of all the evidence, for the entire increased rating period, the back disability has been manifested by symptoms and impairment including forward flexion to 60 degrees, pain, stiffness, lack of endurance, weakness, tenderness to palpation, and use of a brace and cane or walker for ambulation.  Here, the manifestations that can be associated with the back disability - even after consideration of the DeLuca (orthopedic) factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and measuring the end of the ranges of motion from where pain begins - do not support a finding of forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  See VAOPGCPREC 9-98.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of the back disability. The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  With respect to this issue, the competent medical evidence offering detailed, specific, specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the relevant findings and measures of limitation of motion for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements, including those pertaining to the DeLuca factors, such as pain, weakness, or lack of endurance, have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent back disability symptoms and functional limitations.  The Board does not find evidence that the rating assigned for the back disability warrants a higher rating for any other period based on the facts found during the appeal period.  

The evidence of record supports the conclusion that the Veteran is not entitled to higher rating than 20 percent for the back disability during any time within the increased rating period on appeal.  For these reasons, the Board finds that the criteria for an increased disability rating for a back disability under the General Rating Formula for Diseases and Injuries of the Spine have not been met or more closely approximated for the entire increased rating period.  Because the preponderance of the evidence is against a compensable rating, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Rating Based On Incapacitating Episodes

After review of all the lay and medical evidence of record, the Board finds that the evidence weighs against finding that an increased rating in excess of 20 percent for the back disability is warranted for any period based on incapacitating episodes.  In the June 2010 VA examination report, the Veteran denied doctor-ordered bedrest.  The treatment records relevant to the rating period do not indicate incapacitating episodes (i.e., physician-prescribed bed rest) due to the back disability for at least four weeks but less than six weeks (required for a 40 percent rating based on incapacitating episodes).  For these reasons, the Board finds that a higher increased rating based on incapacitating episodes for the back disability is not warranted for any period.  38 C.F.R. §§ 4.3, 4.7. 


Consideration of Rating Neurological Abnormalities

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected back disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  On review of all the evidence, lay and medical, the Board finds that the evidence of record does not demonstrate other neurologic manifestations of the back disability, such as bowel or bladder impairment.  Regardless, a discussion of separate evaluations for bilateral lower extremity neurological impairment, based on the Veteran's back disability as manifested neurologically, is included in the Remand section below.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that all the symptomatology and impairment caused by the back disability are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria found in 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, specifically provide for disability ratings based on limitation of motion, including limitation of flexion and combined range of motion of the spine, as well as other findings such as abnormal gait or spinal contour.  Moreover, motion limited by factors such as pain, weakness, lack of endurance, and stiffness is incorporated into the schedular rating criteria for the musculoskeletal system, which includes the back and lower extremities.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca.  

In this case, the back disability manifested symptoms and functional impairment including limitation of motion, pain, stiffness, lack of endurance, weakness, and tenderness to palpation.  The Veteran also reported used of a brace, and cane or walker, which is indicative of the severity of the symptoms such as pain, stiffness, lack of endurance, and weakness, thus providing additional evidence to assist in determining how much the Veteran's back motion is limited, and the additional impairment caused by the back disability, as allowed and instructed by DeLuca.  

In addition, during the rating period, the Veteran has reported difficulty with prolonged standing, prolonged walking, climbing stairs, and heavy lifting due to back pain.  These complaints are part of, similar to, and approximate, the symptoms of limited range of motion (i.e., difficulty bending and lifting, and limitation in activity), which include consideration of Deluca factors such as pain on movement, weakened movement, stiffness, fatigability (lack of endurance), and localized tenderness/pain (i.e., difficulty standing and walking for prolonged periods and climbing stairs).  These symptoms and functional impairment were considered when awarding the 20 percent schedular rating under the General Rating Formula for Diseases and Injuries of the Spine.  Accordingly, the Board finds that the schedular rating criteria are adequate to rate the back disability symptoms and functional impairment that limits motion.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected back disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on occupation and daily life.  In the absence of exceptional factors associated with a back disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, while the Veteran is retired, the evidence does not suggest and neither the Veteran nor the representative has asserted or contended that the Veteran is unemployable due to the service-connected back disability.  As such, the holding in Rice is inapplicable because the evidence of record contains no indication that the Veteran has been rendered unemployable by the service-connected back disability.  For these reasons, the issue of a TDIU is not raised by the Veteran or evidence of record; that issue is not before the Board at this time and no further action is required.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence 
of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  


ORDER

For the entire increased rating period on appeal, an increased rating in excess of 20 percent for the service-connected herniated nucleus pulposus with degenerative joint disease and degenerative disc disease is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the question of whether separate disability ratings for neurological impairment of the bilateral lower extremities, as due to the service-connected back disability, are warranted, and service connection for major depressive disorder.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

Separate Compensable Ratings for Lower Extremity Neurological Impairment

With respect to the Veteran's appeal for an increased rating of the back disability, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath, 1 Vet. App. at 589.  As mentioned above, under Note (1) of the General Rating Formula, any associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and involves consideration of such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In rating disability involving injury to the peripheral nerves and their residuals, attention is to be given to the site and character of injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve while Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

In the Duties to Notify and Assist discussion above, the Board found the June 2010, July 2011, and April 2013 VA examinations to be adequate only as they pertain to the Veteran's appeal for a higher rating of the back disability as manifested orthopedically.  However, as explained below, a remand is necessary to determine whether separate ratings for bilateral lower extremity neurological deficiencies are warranted and, if so, to ascertain the severity of those deficiencies.

The June 2010 VA examination report reflects that the Veteran had weakened hamstring and iliopsoas, bilaterally, which give way due to being unable to hold a sustained muscle contraction.  The Veteran reported that it does not hurt, but his leg feels weak and he cannot sustain contraction at a higher level.  In the July 2011 VA examination report, the Veteran reported that, occasionally, especially with falls, he will have pain that radiates down his left leg; however, none of the June 2010, July 2011, or April 2013 VA examination reports indicated any objective neurological impairment based on neurological testing.

An August 2012 private treatment record reflects that the Veteran complained of low back pain radiating down the left lower extremity.  The Veteran reported that it was a constant tingling.  The Veteran sought private emergency treatment in December 2014 with a history of recurrent falls.  While the diagnosis was a possible stroke, the Veteran continued to complain of lower extremity tingling and numbness.

Based on the VA examinations and private treatment records, the extent and severity of the Veteran's bilateral neurological conditions are still unclear based on the Veteran's subjective reports of radiating pain and lower extremity weakness, tingling, and numbness, and the conflicting objective evidence indicating a neurological deficiency.  In short, the level of severity of the Veteran's bilateral lower extremity neurological deficiency, if any, is not clear from the medical evaluations and lay statements of record.

As such, the Board finds that an additional VA examination is required to assist in identifying all chronic and neurologic bilateral lower extremity manifestations of the Veteran's service-connected back disability and to determine the current severity of those aspects of disability.

Service Connection for Major Depressive Disorder

In a March 2015 rating decision, the RO denied service connection for major depressive disorder.  In an April 2015 submission (via VA Form 21-0958), the Veteran disagreed with the March 2015 denial of service connection for major depressive disorder.  The claim for service connection for major depressive disorder should be remanded to allow the RO to provide a Statement of the Case on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issue should be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely Substantive Appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the issues of whether a separate compensable rating is warranted for neurological impairment of the left and/or right lower extremity (as secondary to the service-connected back disability) and service connection for major depressive disorder are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide a Statement of the Case as to the issue of service connection for major depressive disorder.  The Veteran must file a timely and adequate Substantive Appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2015).  If a timely Substantive Appeal is not filed, the claim should not be certified to the Board.

2. Schedule the Veteran for an appropriate VA examination to assist in determining the neurological manifestations of the service-connected back disability.  The relevant documents in the electronic file, to include on VBMS and Virtual VA, should be made available to the VA examiner.  All necessary tests should be accomplished.

After the review of the electronic file, an interview with the Veteran, a physical examination, and any further development as deemed appropriate, the VA examiner should provide findings on the following and include an appropriate rationale for those findings:

a) Describe and diagnose any additional neurologic bilateral lower extremity manifestations of the service-connected back disability (if any).  A finding that the Veteran does, or does not, have a neurological problem of the bilateral lower extremity associated with the service-connected back disability would be of great assistance to the Board;

b) evaluate (if a bilateral lower extremity disability associated with the service-connected back disability is found) the extent and severity of any diagnosed neurologic deficiencies of the bilateral lower extremity by rendering an opinion as to whether it more nearly approximates incomplete paralysis of the sciatic nerve (that is mild; moderate; moderately severe; or severe, with marked muscular atrophy) or complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost; and

c) if the Veteran's neurologic impairment, if any, is wholly sensory, render an opinion as to whether it more nearly approximates mild or moderate impairment.

3. After completion of the above and any additional development deemed necessary, the issues of separate disability ratings for neurological impairment of the bilateral lower extremities, should be adjudicated in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


